 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 PETER SHARMA,                                             Case No.: 2:18-cv-02087-APG-EJY

 4          Plaintiff                                         Order Accepting Report and
                                                         Recommendation, Overruling Objection,
 5 v.                                                    and Dismissing Case Without Prejudice

 6 STATE OF ARIZONA,                                                     [ECF No. 5]

 7          Defendant

 8         Plaintiff Peter Sharma sues the State of Arizona for what he contends is an unlawful

 9 conviction. ECF No. 1-1. He requests that I order the Arizona court to set aside his conviction

10 and award him monetary compensation for four years he spent in prison. Id. at 2.

11         Magistrate Judge Foley recommended that I dismiss the claims against the State of

12 Arizona because a State is not a person under 42 U.S.C. § 1983. ECF No. 5. He also

13 recommended that I dismiss the case without prejudice because Sharma seeks compensation for

14 a conviction that has not been reversed, expunged, or otherwise declared invalid. Id. Sharma

15 objects, arguing the merits of his underlying conviction. ECF No. 7.

16         I accept Judge Foley’s recommendation that I dismiss the State of Arizona. A State is not

17 a “person” within the meaning of 42 U.S.C. § 1983. Will v. Michigan Dep’t of State Police, 491

18 U.S. 58, 66, 71 (1989).

19         I deny leave to amend to name a proper defendant because Sharma has not shown his

20 conviction has been invalidated. Under the rule announced in Heck v. Humphrey, if a judgment

21 in the plaintiff’s favor “would necessarily imply the invalidity of his conviction or sentence . . .

22 the complaint must be dismissed unless the plaintiff can demonstrate that the conviction or

23 sentence has already been invalidated.” 512 U.S. 477, 487 (1994).
 1         Sharma’s complaint necessarily challenges his criminal conviction because he contends

 2 there was insufficient evidence to support it, he seeks to have it set aside, and he requests

 3 compensation for his years of imprisonment. Sharma has not shown that as of this date his

 4 criminal conviction has been invalidated. Accordingly, I dismiss Sharma’s complaint without

 5 prejudice to Sharma filing a new complaint should his criminal conviction later be invalidated.

 6         IT IS THEREFORE ORDERED that Magistrate Judge Foley’s report and

 7 recommendation (ECF No. 5) is accepted, plaintiff Peter Sharma’s objection (ECF No. 7) is

 8 overruled, and the complaint (ECF No. 1-1) is DISMISSED without prejudice. The clerk of

 9 court is instructed to close this case.

10         DATED this 13th day of August, 2019.

11

12
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                     2
